                                           Case 5:20-cv-00153-BLF Document 12 Filed 01/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         BILL RAY MOUNT,
                                  11                                                       Case No. 20-00153 BLF (PR)
                                                           Petitioner,
                                  12                                                       JUDGMENT
Northern District of California




                                                    v.
 United States District Court




                                  13

                                  14     W. J. SULLIVAN, Warden,
                                  15                       Respondent.
                                  16

                                  17

                                  18              For the reasons stated in the order granting Respondent’s motion to dismiss, this
                                  19   case is DISMISSED without prejudice. Judgment is entered accordingly.
                                  20              The Clerk shall close the file.
                                  21              IT IS SO ORDERED.
                                  22   Dated:            January 27, 2021                  ________________________
                                                                                           BETH LABSON FREEMAN
                                  23                                                       United States District Judge
                                  24

                                  25   Judgment
                                       P:\PRO-SE\BLF\HC.20\00153Mount_judgment
                                  26

                                  27

                                  28
